Quillian, Judge.
Donald Lee Wilcox, by his next friend, his mother, filed a complaint for injuries received while a passenger in a car driven by Janet Louise Cansler and owned by William Martin Cansler. The complaint alleged a collision between the Cansler automobile and another automobile, owned by Dr. Robert P. Cunningham, and being driven at the time of the collision by Dr. Cunningham’s son, Robert M. Cunningham.
Argued June 6, 1972—
Decided July 11, 1972.
Saveli, Williams, Cox & Angel, Edward L. Saveli, William S. Goodman, for appellants.
Vernon W. Duncan, for appellees.
The Cunningham defendants, appellants herein, answered the complaint. In addition, they filed a third-party complaint, impleading, under a theory of contribution, William Martin Cansler and Janet Louise Cansler.
Janet Louise Cansler and William M. Cansler filed a motion to dismiss the third-party complaint. This motion was granted on November 6, 1970. An appeal was taken from that ruling but it was dismissed by this court because the order appealed from was not a final judgment and a proper certificate certifying the same for appeal had not been obtained. Cunningham v. Cansler, 123 Ga. App. 614 (181 SE2d 922).
Subsequent to the appeal, Janet Louise Cansler and William Cansler filed a plea to the jurisdiction which was sustained on February 21, 1972. This appeal was then taken from that order. However, the order of November 6, 1970, dismissing the third-party complaint was still on record and of full force and effect. Therefore, the order of February 21, 1972, sustaining the plea to the jurisdiction was a mere nullity and not subject to review.

Appeal dismissed.


Hall, P. J., and Pannell, J., concur.